Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims (Genus A, species 2: Claims 2, 9, and 16) and (Genus B, Species 1: Claims 6 and 13) which are directed to non-elected species without traverse based on the reply filed on 12/20/2021.  Accordingly, claims (2, 6, 9, 13, and 16) have been cancelled.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020 was filed with the filing date of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in an interview with James E. Boice on 01/24/2022.

The claims have been amended as follows: 

1. (currently amended)	A method comprising:

	determining, by one or more processors, a product type of the product being purchased in the purchase transaction, wherein the product is a physical good that is to be transported from a predetermined location to a delivery location;
	associating, by one or more processors, the product type with a level of interior cleanliness of a vehicle that is required to transport the product; 
	determining, by one or more processors, that a self-driving vehicle (SDV) comports with the level of interior cleanliness;
	in response to determining that the SDV comports with the level of interior cleanliness, transmitting, by one or more processors, instructions to the SDV to transport a passenger associated with the purchase transaction from a location of the POS device to [[a]] the predetermined location.

2. (cancelled)

3. (original)	The method of claim 1, wherein the passenger is a person who did not perform the purchase transaction at the POS device.

4. (cancelled)	

5. (original)	The method of claim 1, wherein the predetermined location is product location of the product, wherein the product location is remote from the location of the POS device.

6. (cancelled)



8. (currently amended)	A computer program product comprising a computer readable storage medium having program code embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, and wherein the program code is readable and executable by a processor to perform a method comprising:
	detecting a purchase transaction at a point of sale (POS) device for a product; [[and]]
	
	determining a product type of the product being purchased in the purchase transaction, wherein the product is a physical good that is to be transported from a location of the POS device to a delivery location;
	associating the product type with a level of interior cleanliness of a self-driving vehicle (SDV) to be dispatched to the location of the POS device for pickup of the product; and
	dispatching an SDV that comports with the level of interior cleanliness to the location of the POS device for delivery of the product to the delivery location. 

9-14. (cancelled)

15. (currently amended)	A computer system comprising one or more processors, one or more computer readable memories, and one or more computer readable non-transitory storage mediums, and program instructions stored on at least one of the one or more computer readable non-transitory storage mediums for execution by at least one of the one or more processors via at least one of the one or more computer readable memories, the stored program instructions executed to perform a method comprising:

	
	determining a product type of the product being purchased in the purchase transaction, wherein the product is a physical good that is to be transported from a location of the POS device to a delivery location;
	associating the product type with a level of interior cleanliness of a self-driving vehicle (SDV) to be dispatched to the location of the POS device for pickup of the product; and
	dispatching an SDV that comports with the level of interior cleanliness to the location of the POS device for delivery of the product to the delivery location. 

16-20. (cancelled)


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

With respect to subject matter eligibility under 101, although the claims include abstract subject matter (i.e.  a car reservation), the combination of the limitations integrate the abstract idea into a practical application such as by instructing, by one or more processors, self-drive vehicle to pick up customers in response to detecting a purchase transaction at the POS device:  Claim 1: “in response to determining that the SDV comports with the level of interior cleanliness, transmitting, by one or more processors, instructions to the SDV to transport a passenger associated with the purchase transaction from a location of the POS device to the predetermined location”. 
Claims 8 and 15: “associating the product type with a level of interior cleanliness of a self-driving vehicle (SDV) to be dispatched to the location of the POS device for pickup of the product; and dispatching an SDV that comports with the level of interior cleanliness to the location of the POS device for delivery of the product to the delivery location.”

Examiner is unaware of any available prior art that teaches or suggests: 
Claim 1: 
	detecting, by one or more processors, a purchase transaction at a point of sale (POS) device for a product; 
	determining, by one or more processors, a product type of the product being purchased in the purchase transaction, wherein the product is a physical good that is to be transported from a predetermined location to a delivery location;
	associating, by one or more processors, the product type with a level of interior cleanliness of a vehicle that is required to transport the product; 
	determining, by one or more processors, that a self-driving vehicle (SDV) comports with the level of interior cleanliness;
	in response to determining that the SDV comports with the level of interior cleanliness, transmitting, by one or more processors, instructions to the SDV to transport a passenger associated with the purchase transaction from a location of the POS device to the predetermined location.
Claims 8 and 15:
	detecting a purchase transaction at a point of sale (POS) device for a product;
	determining a product type of the product being purchased in the purchase transaction, wherein the product is a physical good that is to be transported from a location of the POS device to a delivery location;

	dispatching an SDV that comports with the level of interior cleanliness to the location of the POS device for delivery of the product to the delivery location. 

The closest prior art includes: 
Paul et al (US 2015/0248689) related to a system and method for providing transportation services and discounts. 
Sherman et al (US 2016/0187150) related to a system and method for determining and dispatching a ride-share vehicle. 
Stevens et al. (US 2015/0193724 A1) related to a system and method for providing optimized delivery locations for an order. 
ROSS et al (US 9,547,309 B2) related to a system and method for selecting vehicle type to provide a transport. 
Amin et al (US 2013/0132140 A1) related to a system and method for determining a location relating to an on-demand service. 
Cao (US 2016/0364823 A1) related to a system and method for on-demand transportation. 
Haparnas et al. (US 2017/0132540 A1) related to a system and method for identifying events and navigating drivers to transport passengers from the events. 
Smith et al. (US 7,113,864 B2) related to a system and method for dispatching fully automated vehicle. 
Eramian (US 2015/0095198 A1) related to a system and method for altering travel routes with a transaction location. 
Wang, Amy X. “Self-Driving Cars Could Spell the End of the Taxi Industry. Is That A Good Thing?” Inc.com, Inc., 8 July 2015, <www.inc.com/slate/amy-x-wang-self-driving-cars-could-spell-the-end-of-taxi-industry.html.>

.Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 



/M.A.A./Examiner, Art Unit 3628    
                                                                                                                                                                                                    /RUPANGINI SINGH/Primary Examiner, Art Unit 3628